            Case 1:20-cv-07516-CM Document 2 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JULIE SPOONER ESTATE,

                               Plaintiff,                           20-CV-7516 (CM)
                       -against-                      ORDER DIRECTING PAYMENT OF FEES
                                                             OR IFP APPLICATION
DISTRICT OF COLUMBIA, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, seeks to bring this matter under the Court’s miscellaneous

docket. Plaintiff, who is listed as “Julie Spooner Estate, The United States, Principal

Creditor/Government,” submitted an “Extraordinary Writ of Execution” and a “Miscellaneous

Case Cover Sheet” naming as defendants District of Columbia; Equifax; Deutsche Bank National

Trust Company; the Judicial Title Insurance Agency, Limited Liability Corporation; BHNWN

Brooklyn, Limited Liability Corporation; City of New York Corporation Counsel; County of

Kings Recorder; Sheriff of Kings County; and “all others in possession.” Because the nature of

Plaintiff’s submission does not fit any of the listed categories of miscellaneous matters, this case

cannot proceed under the miscellaneous docket. The Court therefore construes this matter as a

civil rights action.

        To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (“IFP”), that is, without prepayment of fees, submit a signed IFP application. See

28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the
           Case 1:20-cv-07516-CM Document 2 Filed 10/02/20 Page 2 of 2




attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 20-CV-7516 (CM). If the Court grants the IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    October 2, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
